HEAD, J. —
The evidence was sufficient to require the *418case to go to the jury to determine whether or not the particular bale of cotton claimed by plaintiff was, by mistake, delivered out of plaintiff’s warehouse to the defendant, and by it wrongfully converted. The evidence was circumstantial, and the general charge could not have been properly given for either party.
If there was such a conversion by defendant, the plaintiff was not then the owner of the bale of cotton, he was at .least a bailee of the owner and entitled to maintain the action by reason thereof. The cotton being in his possession (if such was the fact! the indorsement of the warehouse receipt was immaterial, whether, at the time of the conversion, he was owner, by virtue of the alleged purchase, or bailee merely. It was not necessary for him to have his own receipt indorsed to him on a purchase by him of the cotton, in order to pass to him the title.
We think it was permissible to plaintiff to show the prevailing business system between his warehouse and the compress company, in reference to the delivery of cotton out of the warehouse to’the compress, in so far as it shed light on, or explained, the acts of plaintiff’s and defendant’s agents and servants, disclosed by the evidence, in the matter of delivery vel non of the particular bale of cotton in controversy. Some of that character -of evidence was admitted without objection. The offer, however, to prove what the custom of the cotton brokers and warehousemen was as to shipping and checking up for the cotton that the brokers shipped from the warehouse is stated too generally in the bill of exceptions to enable us to say whether it would have elicited competent testimony or not. We do not know, from such a statement, what facts the plaintiff proposed to prove, and the court committed no error in sustaining the objection.
The warehouse receipt was competent, in connection with, plaintiff’s evidence, as a muniment of his alleged title to the cotton, and ought to have been admitted.
Beversed and remanded.